EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qiang Li on May 20, 2021.

Claim 10 has been amended as follows:
in claim 10, on line 8, “actuators” is deleted and -- actuator -- is inserted in its place.

Claim 11 has been amended as follows:
in claim 11, on line 2, “assembly” is deleted and -- actuator  -- is inserted in its place.

Claim 12 has been amended as follows:
in claim 12, on line 2, “assembly” is deleted and -- actuator  -- is inserted in its place.

Claim 19 has been amended as follows:
in claim 19, on line 2, “assembly” is deleted and -- actuator  -- is inserted in its place.

Claim 20 has been amended as follows:
in claim 20, on line 1, -- member -- is inserted between “frame” and “via”.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667